Exhibit 16.1 BDO Seidman, LLP 115 Stevens Avenue, Suite 207 Accountants and Consultants Valhalla, New York 10595-1252 Telephone: (914) 747-1122 Fax: (914) 769-6972 March 26, 2010 Securities and Exchange Commission treet N.E. Washington, D.C. 20549 We have been furnished with a copy of the response to Item 4.01 of Form 8-K for the event that occurred on March 25, 2010 to be filed by our former client, Vision-Sciences, Inc. We agree with the statements made in response to that Item insofar as they relate to our Firm. Very truly yours, /s/ BDO Seidman, LLP
